         Case 1:18-cv-11585-KPF Document 76 Filed 07/10/20 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

THREE BROTHERS TRADING, LLC,

                          Plaintiffs,
                                                     18 Civ. 11585 (KPF)
                   -v.-
                                                           ORDER
GENEREX BIOTECHNOLOGY CORP.,

                          Defendant.

KATHERINE POLK FAILLA, District Judge:

      The Court is in receipt of Petitioner’s motion for reconsideration of the

Court’s May 28, 2020 denial of its application for entry of a partial final

judgment. (Dkt. #71; May 28, 2020 Minute Entry). Petitioner is hereby

ORDERED to provide the Court with a transcript of that oral decision.

Dated:       July 10, 2020
             New York, New York              __________________________________
                                                  KATHERINE POLK FAILLA
                                                 United States District Judge
